SURROGATE'S COURT GE THES TATEGP NEM WoRROCUMent 1-6 FiledhgGyts/1SUDrAWASABACHMAN, ESQ.

COUNTY OF NEW YORK gam BAT
i iWaiNAL

Index # 2008-0017/E
Court Date February 6, 2018

   

 

 

* '
IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY ed
TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE
GENGER, *

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

ANDRE MEISEL BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES AT 69 JAYSON AVENUE, GREAT NECK, NY 11021

That on January 22, 2018 at 01:03 PM at

104 WEST 40TH STREET

19TH FLOOR

NEW YORK, NY 10018

deponent served the within MISCELLANEOUS CITATION on DAVID BROSER therein named.

INDIVIDUAL by delivering a true copy of each to DAVID BROSER personally; deponent knew the person so served to be the person
described as DAVID BROSER therein and he identified himself as such.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)

MALE WHITE BLONDE 50 5'7 150
MILITARY Person spoken to was asked whether DAVID BROSER was in the military service of the State of New York or the United
SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as

aforesaid deponent avers that DAVID BROSER is not in the military service of the State of New York or the United States
as that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

*AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES

Sworn to me on: January 23, 2018 Ve eo

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York ANDRE MEISEL
No. 01KN6178241 No. 01MU6238632 No. 4949206 . .

Qualified In New York County Qualified in New York County Qualified in Bronx County License #: 1372356
Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019 Invoice #: 686116

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
